





CITATION: Murphy v. Wise, 2011 ONCA 293



DATE: 20110413



DOCKET: C52862, C52854, C52827



COURT OF APPEAL FOR ONTARIO



Cronk, Gillese and MacFarland JJ.A.



BETWEEN



Patrick Murphy



Applicant (Respondent)



and



Michael Wise,
          Allister Laing, Martin McQueen, Sean Brand,
1281511
          Ontario Limited, 1304197 Ontario Limited o/a The Keg Oakville,
1359700
          Ontario Limited o/a The Keg Restaurant London South,
1469418
          Ontario Limited o/a The Vaughan Keg Restaurant,
1489578
          Ontario Limited o/a The Station Keg Restaurant,
2006928
          Ontario Inc. o/a The Cambridge Keg Restaurant and
Yonge &
      Davis Restaurant Limited o/a The Newmarket Keg




Respondents (Appellants)



Elaine Peritz, for the appellant Sean Brand



Peter T. Henderson, for the appellants Allister Laing and
          Martin McQueen



Richard B. Swan, for the respondent



Heard: April 11, 2011



On appeal from the order of Justice
          F. Newbould of the Superior Court of Justice, Commercial List, dated
          September 22, 2010.



APPEAL BOOK ENDORSEMENT



[1]

The appeal is dismissed, on consent, with prejudice and without costs.


